UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c)of the Securities Exchange Act of 1934 Check the appropriate box: þ Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule14c-5(d)(2)) o Definitive Information Statement MISCOR GROUP, LTD. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1125 South Walnut Street South Bend, Indiana 46619 (574) 234-8131 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 7, 2008 TO OUR SHAREHOLDERS: It is my pleasure to invite you to attend a Special Meeting of the Shareholders of MISCOR Group, Ltd. (the “Company”), to be held on February 7, 2008, at 11:00 a.m., Eastern Time, at the principal offices of the Company located at 1125 S. Walnut Street, South Bend, Indiana 46619, to consider and vote upon the following proposal, as described in the accompanying Information Statement: · Amendment to Amended and Restated Articles of Incorporation.To approve an amendment to our Amended and Restated Articles of Incorporation to increase the number of our authorized shares of common stock, without par value, from 12,000,000 to 20,000,000. The amendment will become effective upon filing of Articles of Amendment with the Indiana Secretary of State, which is anticipated to be promptly after the requisite shareholder approval is received at the special meeting. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Shareholders of record at the close of business on December 11, 2007, are entitled to notice of and to vote at the special meeting. Two of our shareholders who collectively own approximately 77% of our issued and outstanding shares already have indicated that they intend to vote in favor of the foregoing proposal, thus the proposal is expected to be approved without the necessity of proxies. Nevertheless, we urge you to read the accompanying Information Statement carefully so that you may be informed about the business to come before the meeting. To be approved, the amendment to the Company’s Amended and Restated Articles of Incorporation must receive more votes cast in favor of the proposal than votes cast opposing the proposal. The accompanying Information Statement is for information purposes only.Please read it carefully. By order of the Board of Directors By: /s/ James M. Lewis James M. Lewis, Vice President, Secretary and General Counsel December , 2007 South Bend, Indiana 1125 South Walnut Street South Bend, Indiana 46619 (574) 234-8131 INFORMATION STATEMENT For the Special Meeting of Shareholders To Be Held on February 7, 2008 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Introduction This Information Statement is being furnished to the shareholders of MISCOR Group, Ltd. (“MISCOR,” the “Company,” “we” or “our”), an Indiana corporation, in connection with the Special Meeting of Shareholders to be held on February 7, 2008, at 11:00 a.m., Eastern Time, at the Company’s principal offices located at 1125 S. Walnut Street, South Bend, Indiana 46619. At the Special Meeting, our shareholders will consider and vote on an amendment to the Company’s Amended and Restated Articles of Incorporation to increase the authorized shares of common stock of the Company from 12,000,000 to 20,000,000 shares (the “Amendment”). This Information Statement is intended to be first sent to shareholders on or about January 7, 2008. Reasons for this Information Statement This Information Statement is being furnished to shareholders to provide them with information concerning the actions to be taken by the Company’s shareholders at the Special Meeting of Shareholders in connection with the proposal set forth above in accordance with the requirements of the Securities Exchange Act of 1934, as amended, and the regulations issued under that Act, including Regulation14C. The Company will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. The Company will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of the Company’s common stock. The Company will deliver only one Information Statement to multiple security holders sharing an address unless the Company has received contrary instructions from one or more of the security holders. Upon written or oral request, the Company will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered. You should direct any such requests to the following address: MISCOR GROUP, LTD. 1125 South Walnut Street South Bend, Indiana 46619 Attention: Secretary Tel: (574)234-8131 Vote Required For the Amendment to be approved, the holders of the outstanding shares of common stock of the Company must cast more votes favoring the action than votes cast opposing the action.Each outstanding share of common stock is entitled to one vote on each matter submitted for a vote of the shareholders. The record date for purposes of determining the number of outstanding shares of common stock of the Company, and for determining shareholders entitled to vote on the Amendment, was the close of business on December 11, 2007 (the “Record Date”). As of the Record Date, the Company had 278,013,755 shares of common stock outstanding. However, on November 30, 2007, the Company’s Board of Directors approved an amendment to the Company’s Amended and Restated Articles of Incorporation effecting a 1-for-25 reverse stock split of the Company’s issued and outstanding and authorized but unissued shares of common stock (the “Reverse Stock Split”). Pursuant to the Reverse Stock Split, each 25 shares of the Company’s common stock, whether issued and outstanding, held by the Company as treasury stock, or authorized but unissued, will be combined into one share of common stock. The Reverse Stock Split will become effective upon the filing of articles of amendment to the Company’s Amended and Restated Articles of Incorporation with the Indiana Secretary of State, which is expected to occur on or about January 10, 2008. Any shareholder who would hold a fractional share of common stock following the Reverse Stock Split will receive cash in lieu of any fractional share. Therefore, giving retroactive effect to the Reverse Stock Split, as of the Record Date, the Company had approximately 11,120,550 shares of common stock outstanding.The actual number of our shares of common stock issued and outstanding after the Reverse 2 Stock Split is completed may differ from this number based on the number of fractional shares cashed-out in the Reverse Stock Split. Shareholders beneficially owning 214,303,333 shares as of the Record Date (8,572,133 shares giving retroactive effect to the Reverse Stock Split), or approximately 77% of the shares then outstanding, already have indicated that they intend to vote in favor of the Amendment. Proposal 1: Amendment to Amended and Restated Articles of Incorporation General On November 19, 2007, the Board of Directors approved resolutions, subject to shareholder approval, effecting an amendment to the Company’s Amended and Restated Articles of Incorporation, which resolutions were subsequently modified on December 3, 2007, to give effect to the Reverse Stock Split, to increase to 20,000,000 the number of shares of common stock that the Company is authorized to issue. Giving effect to the Reverse Stock Split, at present, the Amended and Restated Articles of Incorporation provide that the total number of shares the Company has authority to issue is 12,000,000 shares of common stock and 800,000 shares of preferred stock. The Amendment does not affect the number of authorized shares of preferred stock. The Amendment amends and restates in its entirety Article III of the Company’s Amended and Restated Articles of Incorporation (as in effect after giving effect to the Reverse Stock Split) as follows: "ARTICLE III Amount of Capital Stock The total number of shares of capital stock which the Corporation has authority to issue is Twenty Million Eight Hundred Thousand (20,800,000), consisting of 20,000,000 shares of common stock without par value (“Common Stock”) and 800,000 shares of preferred stock without par value (“Preferred Stock”)." The Amendment will become effective upon filing Articles of Amendment to the Company’s Amended and Restated Articles of Incorporation with the Indiana Secretary of State, which is anticipated to be promptly after the requisite shareholder approval is received at the special meeting. Reasons for the Amendment The purpose of the Amendment is to allow the Company to have a sufficient number of shares of authorized and unissued common stock that can be issued in connection with any corporate purposes that the Board of Directors from time to time considers advisable. These corporate purposes could include, among others, issuance of shares in connection with acquisitions, issuance of shares in connection with stock splits or stock dividends, issuance of 3 shares pursuant to our equity incentive plans or in connection with other employee benefit plans, issuance of shares upon conversion of our outstanding convertible debentures and note, and issuance of shares in connection with equity financings. Having shares available for issuance in the future will give the Company greater flexibility by allowing the Board of Directors to approve issuances of shares without the expense and delay of a special shareholders’ meeting to approve the additional authorized capital stock necessary to complete the issuance. The increase in authorized shares of common stock will not have any immediate effect on the rights of existing shareholders. The Board of Directors, however, will have the authority to issue authorized common stock without requiring future shareholder approval of such issuances, except as may be required by the Company’s Amended and Restated Articles of Incorporation and applicable law and regulations. To the extent that the additional authorized shares are issued in the future, they will decrease the existing shareholders’ percentage equity ownership and, depending upon the price at which they are issued as compared to the price paid by existing shareholders for their shares, could be dilutive to our existing shareholders. Except for certain preemptive rights granted by contract to two of our shareholders, the holders of common stock have no preemptive rights. The increase in the authorized number of shares of common stock and the subsequent issuance of those shares could have the effect of delaying or preventing a change in control of the Company without further action by the shareholders. Shares of authorized and unissued common stock could be issued (within the limits imposed by applicable law) in one or more transactions that would make a change in control of the Company more difficult, and therefore less likely. Any future issuance of additional common stock could have the effect of diluting earnings per share (if and when obtained) and book value per share of outstanding shares of common stock, and could be used to dilute the stock ownership or voting rights of a person seeking to obtain control of the Company. The Board of Directors is not aware of any attempt to take control of the Company and has not presented this proposal with the intention that the increase in the authorized shares of common stock be used as a type of anti-takeover device. Interests of Certain Persons in the Action Taken No director, executive officer, nominee for election as a director, associate of any director, executive officer or nominee or any other person has any substantial interest, direct or indirect, through security holdings or otherwise, in the actions taken by the Board of Directors or to be taken by the shareholders with respect to the approval of the Amendment that is not shared by all other shareholders. 4 Security Ownership of Certain Beneficial Owners and Management The following table shows the number of shares of our common stock beneficially owned as of the Record Date, giving retroactive effect to the Reverse Stock Split, by each person known by us to be the beneficial owner of more than 5% of the issued and outstanding shares of our common stock, by each of our directors and executive officers, and by the directors and executive officers as a group: Amount and Nature of Beneficial Ownership as of the Record Date† Name of Beneficial Owner Sole Voting and Investment Power Shared Voting and Investment Power Total Percent of Class1 Directors Who Are Not Executive Officers William J. Schmuhl, Jr. Current Director 10,500 0 10,500 * Richard A. Tamborski Current Director 500 0 500 * Executive Officers John A. Martell Chief Executive Officer, President and Chairman of the Board; Current Director 0 3,938,8002,3 3,938,800 32.0 Richard J. Mullin Vice President, Treasurer and Chief Financial Officer 22,1764 0 22,176 * James M. Lewis Vice President, Secretary and General Counsel 5,7005 0 5,700 * William J. Wisniewski Senior Vice President –Magnetech Industrial Services, Inc. 4,2006 4,0007 8,200 * Anthony W. Nicholson Vice President –Martell Electric, LLC 4,2508 0 4,250 * Bernard L. DeWees President
